 
Exhibit 10.1
 
EMPLOYMENT AGREEMENT


THIS AGREEMENT made as of the 19th day of November, 2008 (the "effective date").


BETWEEN:


Next1 Interactive, Inc.
(the "Company")


- and -


Teresa McWilliams
(the "Executive")




WHEREAS the Company is engaged in the ownership and management of travel and
media related services (the "Business"); and


WHEREAS the Company desires to employ the Executive and the Executive desires to
accept such employment in the Business, subject to the terms, conditions and
covenants herein provided; and


WHEREAS both parties have agreed to execute, deliver and perform this Agreement;


NOW THEREFORE in consideration of the mutual covenants herein contained and
other good and valuable consideration, the Company and the Executive agree as
follows:


POSITION


1. The Company hereby employs the Executive as, and the Executive agrees to be
employed as, the Chief Financial Officer of the Company on the terms and
conditions herein contained. The Executive shall report to the Chief Executive
Officer of the Company.


2. The Executive shall have such duties and responsibilities as the Executive
and the Company’s CEO shall agree upon from time to time. Initially, such duties
and responsibilities will include those set forth on Exhibit A hereto.



 
3.
The Executive shall work out of office in the Weston Florida. The Company agrees
that the Executive will not be asked to relocate his principal place of
employment from time to time anywhere in Canada and the United States, unless
mutually agreed to by the parties and provided always that any and all
reasonable relocation costs shall be borne by the Company.

 

--------------------------------------------------------------------------------


 

 
4.
The Executive will agree to prepare a budget for the Company, develop reporting
systems, control accounting functions, complete financial statements, aid the
corporation with audits, SEC reporting and overall aid the corporation in
achieving its goals of operating in an efficient and fiscally responsible
manner.



REMUNERATION


5. (a) The Executive shall receive a minimum base salary from the Company of no
less than US$100,000 per year (US$8,333 per month) comprising of a cash payment.
The executive will receive a review after 90 days and will be adjusted to an
annual salary of $140,000 (based on acceptable review and performance during the
90 day review period). After the 90 day review the Executives pay (the
"Salary"), will be payable in accordance with the Company's payroll practices in
force from time to time shall be inclusive of all applicable income, employment
insurance and other taxes and charges that are required by law to be withheld by
the Company or the Executive.



  (b)         Except as otherwise provided herein, the Salary shall be pro-rated
for any   partial year.

     

 
(c)
The company will agree to enter into an option plan with the executive for Stock
options to be set under similar terms and conditions as those of other senior
management as soon as the stock option plan for the Parent company is approved
by the Board.



6. Other Bonuses. The Company will agree to include the Executive in any cash
bonuses (Other Bonuses) that may be set from time to time by the Board of
Directors as part of a Senior Management Incentive package. Such Other Bonuses
are at the discretion of the Board of Directors and if set; will include the Key
Senior Management comprising of the CEO, COO, CFO and CMO.


BENEFITS AND EXPENSES


7. The Executive shall be entitled to participate in any health, life and
medical benefit plan made available by the Company generally to its executives,
as amended from time to time. The Company shall pay all necessary and reasonable
business expenses as approved by the Company’s CEO which approval shall not be
unreasonably withheld, and which are actually and properly incurred by the
Executive in furtherance of or in connection with the Business, including
without limitation, all business related travel and parking expenses, public
relations expenses and all business related entertainment expenses (whether
incurred at the Executive's residence, while traveling or otherwise). If any
such expenses are paid in the first instance by the Executive, the Company shall
reimburse him therefor, subject to the receipt by the Company of statements and
vouchers in a form reasonably satisfactory to the Company.


VACATION


8. The Executive shall be entitled to four weeks paid vacation in each year of
the Term of the Agreement. In the event of termination of this Agreement and the
Executive's employment, the Executive shall be entitled to payment for any
vacation time accrued up to the date of termination but unused.



--------------------------------------------------------------------------------


TERM
 
9. (a) The initial term of this Agreement (the "Initial Term"), and the
Executive's employment hereunder, shall be for a period of two years commencing
as of November 16th, 2008, unless sooner terminated in accordance with the
provisions of section 10; provided that upon the expiration of the Initial Term,
this Agreement shall be automatically renewed for successive periods of one year
each (each a “Renewal Term”), unless at least 90 days prior to the expiration of
the Initial Term or any Renewal Term, as the case may be, either the Executive
or the Company gives written notice to the other of its intention to terminate
this Agreement upon the expiration of the Initial Term or the Renewal Term, as
the case may be. For the purposes of this Agreement, if such notice is not given
at least 90 days prior to the expiration of the Initial Term or Renewal Term, as
the case may be, the employment of the Executive hereunder shall be deemed to be
automatically renewed for a one-year period following the date of such
expiration upon the same terms as the preceding year. Notwithstanding anything
to the contrary set forth herein, there shall not be any more than four (4)
Renewal Terms. The Initial Term, as it may be extended by one or more Renewal
Terms is referred to herein as the Term.



 
(b)
In the event of the delivery by the Executive of a notice pursuant to section
7(a), the Executive shall be deemed to have voluntarily resigned from his
employment hereunder effective on the expiration of the Initial Term or Renewal
Term, as the case may be. In the event of termination by the Executive under
this section 9, the Executive shall be entitled to Salary and benefits
(including, without limitation, Executive’s Bonus) earned up until termination
and shall be entitled to reimbursement of business expenses recoverable under
section 7, above, incurred up until termination. Notwithstanding the foregoing
and notwithstanding the provisions of Article 10 hereof, in the event the
Executive delivers a notice pursuant to subsection 9(a) and is thereby deemed to
have voluntarily resigned from his employment effective on the expiration of the
Initial Term or the Renewal Term, upon receipt of such notice, the Company shall
have the right to immediately terminate the employment of the Executive
hereunder and in such event the Executive shall only be entitled to his Salary
and benefits (including, without limitation, Executive’s Bonus) earned up until
termination and shall be entitled to reimbursement of business expenses
recoverable under section 8 above, incurred up until termination.




 
(c)
In the event of the delivery by the Company of a notice pursuant to section
10(a), Company shall pay Executive his Salary and benefits (including, without
limitation, Executive’s Bonus) earned or accrued through the date of termination
and shall reimburse Executive for business expenses recoverable under section 7,
above, incurred up until the date of termination.



TERMINATION
 
10. 
(a)
Events of Termination. The Term, the Executive’s Salary and any and all other
rights of the Executive under this Agreement or otherwise as an executive of the
Company will terminate (except as otherwise provided in section 10):

 

   
(i)
upon the death of the Executive;

 

 
(ii)
upon the disability of the Executive (as defined in section 10(b)) immediately
upon notice from either party to the other;

 

 
(iii)
For Cause (as defined in section 10(c)), immediately upon notice from the
Company to the Executive or at such later time as such notice may specify;

 

 
(iv)
Other than For Cause, Disability or Death, immediately upon notice from the
Company to the Executive or at such later time as such notice may specify; or

 

--------------------------------------------------------------------------------


 

 
(v)
For Good Reason (as defined in section 10(d)) upon not less than 10 days' prior
notice from the Executive to the Company.

 

 
(b)
Definition of Disability. For the purposes of section 10(a), the Executive will
be deemed to have a "disability" if, for physical or mental reasons, the
Executive is unable to perform the Executive's duties for a period of 120 days
out of 180 days, under this Agreement as determined in accordance with this
section 10(b). The disability of the Executive will be determined by a medical
doctor selected by written agreement of the Company and the Executive upon the
request of either party by notice to the other. If the Company and the Executive
cannot agree on the selection of a medical doctor, each of them will select a
medical doctor and the two medical doctors will select a third medical doctor
who will determine whether the Executive has a disability. The determination of
the medical doctor selected under this section 10.2(b) will be binding on both
parties.

 

 
(c)
Definition of "For Cause". For the purposes of section 10(a), the phrase "For
Cause" means: (i) the Executive's material breach of this Agreement; (ii) the
Executive’s failure to substantially perform the duties of Chief Financial
Officer (or such other position with the Company as Executive may hold) as
contemplated hereunder; (iii) the Executive's failure to substantially adhere to
any reasonable written Company policy if the Executive has been given a
reasonable opportunity to comply with such policy or cure his failure to comply;
(iv) the misappropriation by the Executive of a material business opportunity of
the Company, including securing any undisclosed personal profit in connection
with any transaction entered into on behalf of the Company; (v) the
misappropriation of any of the Company's funds, property or Confidential
Information; (vi) the commission of material acts of dishonesty, willfully
fraudulent or criminal acts or misconduct, or other willfully wrongful acts or
omissions materially adversely affecting the Company; (vii) the conviction of,
the indictment for or its procedural equivalent or the entering of a guilty plea
or plea of no contest with respect to any felony.

 

 
(d)
Definition of "For Good Reason." For the purposes of section 10(a), the phrase
"For Good Reason" means the Company's material breach of this Agreement.

 

 
(e)
Termination Pay. Effective upon the termination of this Agreement for any of the
reasons set forth in section10(a), the Company shall be obligated to pay the
Executive (or in the event of his death, his designated beneficiary as defined
below) the compensation provided in this section 10(e), as well as all business
expenses recoverable under Section 7. For purposes of this section 10(e), the
Executive's designated beneficiary will be such individual beneficiary or trust,
located at such address, as the Executive may designate by notice to the Company
from time to time or if the Executive fails to give notice to the Company of
such a beneficiary, the Executive's estate. Notwithstanding the preceding
sentence the Company will have no duty, in any circumstances, to attempt to open
an estate on behalf of the Executive, to determine whether any beneficiary
designated by the Executive is alive or to ascertain the address of any such
beneficiary, to determine the existence of any trust, to determine whether any
person or entity purporting to act as the Executive's personal representative
(or the trustee of a trust established by the Executive) is duly authorized to
act in that capacity or to locate or attempt to locate any beneficiary, personal
representative, or trustee.

 
(i) Termination by the Executive For Good Reason. If the Executive terminates
this Agreement For Good Reason, the Company shall (A) pay the Executive his
Salary and other benefits earned or accrued through the date of termination.



--------------------------------------------------------------------------------


 

 
(ii)
Termination by the Company For Cause. If the Company terminates this Agreement
For Cause, the Company shall pay Executive his Salary and other benefits earned
or accrued through the date of termination.

 

 
(iii)
Termination upon Disability. If this Agreement is terminated by either party as
a result of the Executive's disability, as determined under section 10(a)(ii),
the Company shall (A) pay the Executive his Salary and other benefits earned or
accrued through the remainder of the calendar month during which such
termination is effective.

 

 
(iv)
Termination upon Death. If this Agreement is terminated because of the
Executive's death, the Company shall (A) pay Executive’s estate or designated
beneficiary the Executive’s Salary, Bonus and other benefits earned or accrued
through the date of death.

 

 
(v)
Termination by Company Other than For Cause, Disability or Death. If the Company
terminates this Agreement other than For Cause or for death or disability, the
Company shall (A) pay Executive his Salary, Bonus and other benefits earned or
accrued through termination.

 
CONFIDENTIALITY


11.
(a)
All confidential records, material, information and all trade secrets concerning
the business or affairs of the Company obtained by the Executive in the course
of his employment with the Company shall remain the exclusive property of the
Company. During the Executive's employment or at any time thereafter, the
Executive shall not divulge the contents of such confidential records, material,
information or trade secrets to any person, firm or corporation other than to
the Company or the Company’s qualified executives and following the termination
of his employment hereunder the Executive shall not, for any reason, use the
contents of such confidential records, material, information or trade secrets
for any purpose whatsoever. This section shall not apply to any confidential
records, material, information or trade secrets which:




   
(1)
is or becomes publicly known through the lawful action of any third party;

       

    (2) is disclosed without restriction to the Executive by a third party;

       

    (3) is known by the Executive prior to its disclosure by the Company;




   
(4)
is subsequently developed by the Executive, independently of records, material,
information and trade secrets supplied to the Executive by the Company;




   
(5)
has been made available by the Company directly or indirectly to a third party
without obligation of confidentiality; or




   
(6)
the Executive is obligated to produce as a result of a court order or pursuant
to governmental or other legal action, provided that the Company shall have been
given written notice of such court order or governmental or other legal action
and an opportunity to appear and object.




 
(b)
The Executive agrees that all Confidential Information which the Executive
develops, prepares or works on either individually or on a team during the Term
with the Company shall belong exclusively to the Company and the Executive
hereby assigns to the Company all title and interest, including copyright and
patent rights, thereto and waives any moral rights which the Executive may have
therein. If the Executive develops, prepares or works on the design or
development of Confidential Information of any kind during the Term, the
Executive will keep notes and other written records of such work, which records
shall be kept on the premises of the Company and made available to the Company
at all times for the purpose of evaluation and use in obtaining copyright
protection or as a protective procedure. The Executive will upon request of the
Company, and at the Company's expense, provide a reasonable level of assistance
to the Company with respect to applications for trademarks, copyrights, patents
or other forms of intellectual property protection for work on which the
Executive was involved during the Term. The Executive agrees to execute such
documents as are reasonable and necessary for the purpose of the Company
establishing its right of ownership to such property.

.

--------------------------------------------------------------------------------




NON-SOLICITATION


12. The Executive covenants and agrees with the Company that he shall not,
during the term of his employment hereunder and for a period ending ninety days
following the date of the termination (for any reason) of his employment:



 
(a)
directly or indirectly solicit, interfere with or endeavor to direct or entice
away from the Company any person, firm or company who is or has within the
preceding year been a customer, client, affiliated agency or otherwise in the
habit of dealing with the Company; or




 
(b)
Interfere with, entice away or otherwise attempt to induce the termination of
employment of any employee of the Company.



NON-COMPETITION


13. The Executive covenants and agrees with the Company that he will not
(without the prior written consent of the Company which consent will not be
unreasonably withheld) directly or indirectly, during the term of his employment
hereunder and for a period 30 days following the date of the termination of his
employment, carry on or be engaged in any business within North America which is
competitive with the Business (a "Competitive Business") where such business
involves “clients or accounts” that were introduced to the Executive by the
Company.


INJUNCTIVE RELIEF


14. The Executive acknowledges and agrees that the agreements and covenants in
sections 11 to 13 are essential to protect the business and goodwill of the
Company and that a breach by the Executive of the covenants in sections 11 to 13
hereof could result in irreparable loss to the Company which could not be
adequately compensated for in damages and that the Company may have no adequate
remedy at law if the Executive breaches such provisions. Consequently, if the
Executive breaches any of such provisions, the Company shall have in addition to
and not in lieu of, any other rights and remedies available to it under any law
or in equity, the right to obtain injunctive relief to restrain any breach or
threatened breach thereof and to have such provisions specifically enforced by
any court of competent jurisdiction.
 
DISPUTE RESOLUTION PROCEDURE
 
15.
 (a)
The parties shall be free to bring all differences of interpretation and
disputes arising under or related to this Agreement to the attention of the
other party at any time without prejudicing their harmonious relationship and
operations hereunder and the offices and facilities of either party shall be
available at all times for the prompt and effective adjustment of any and all
such differences, either by mail, telephone, or personal meeting, under friendly
and courteous circumstances. Notwithstanding the foregoing, any controversy,
claim, or breach arising out of or relating to this Agreement which the parties
are unable to resolve to their mutual satisfaction shall be resolved in
accordance with subparagraph b below.

 

--------------------------------------------------------------------------------


 

 
(b)
As a condition precedent to invoking any other dispute resolution procedure
including litigation, the parties shall attempt in good faith first to mediate
such dispute and use their best efforts to reach agreement on the matters in
dispute. Within five business days of the request of either party, the
requesting party shall attempt to employ the services of a third person mutually
acceptable to both parties to conduct such mediation within five business days
of the mediator's appointment. Unless otherwise agreed upon by the parties
hereto, the parties shall share the cost of the mediator's fees and expenses
equally. If the parties are unable to agree on such third person, then the
requesting party may submit the matter to the nearest office of the American
Arbitration Association for mediation, only, in accordance with the commercial
mediation rules then prevailing. If, on completion of such mediation, the
parties are still unable to agree upon and settle the dispute, then either party
may initiate litigation. This Agreement contains no arbitration clause. Binding
arbitration may only be used upon the mutual agreement of the parties hereto.

 
SEVERABILITY


16. The parties acknowledge that the provisions of sections 11 to 13 hereof (the
"Restrictive Covenants") are reasonable and valid in geographic and temporal
scope and all other respects. If any court of competent jurisdiction determines
that any of the Restrictive Covenants or any part thereof, is or are invalid or
unenforceable, the remainder of the Restrictive Covenants shall not thereby be
affected and shall be given full effect, without regard to invalid portions. If
any court of competent jurisdiction determines that any of the Restrictive
Covenants or any part thereof is unenforceable because of the duration or
geographic scope of such provision, such court shall have the power to reduce
the duration or scope of such provision, as the case may be and, in its reduced
form, such provision shall then be enforceable. The Executive acknowledges that
the Company's business extends throughout the geographical area outlined above
and that the geographic scope of the covenants contained herein is reasonable.
 
INDEMNITY


17. Except for acts of dishonesty, willfully fraudulent or criminal acts or
other willfully wrongful acts or omissions on the part of Executive, the Company
agrees to indemnify and save the Executive harmless from and against any and all
damages, liabilities, claims, costs, including reasonable attorneys’ fees,
charges and expenses, including any amount paid to settle any action or satisfy
any judgment, incurred by him in connection with his employment or incurred by
him in respect of any civil, criminal or administrative action or proceeding to
which the Executive is made a party by reason of having been an officer or
employee of the Company.


WHOLE AGREEMENT


18. This Agreement constitutes and expresses the whole agreement of the parties
hereto with respect to the employment of the Executive by the Company and with
respect to any matters or things herein provided for or hereinbefore discussed
or mentioned with reference to such employment. All promises, representations,
collateral agreements and understandings relative thereto not incorporated
herein are hereby superseded by this Agreement.



--------------------------------------------------------------------------------


GENERAL


19. All notices, request, demands or other communications by the terms hereof
required or permitted to be given by one party to the other shall be given in
writing by personal delivery or by facsimile, addressed to the other party as
follows:





 
(a)
to the Company at:
Next1 Interactive, Inc.
     
2400 North Commerce Pkwy, ste 105
     
Weston FL 33326
   
Attention:
William Kerby
   
Facsimile No:
954) 888-9082
         
(b)
to the Executive at:
Teresa McWilliams      
8060 Laurel Ridge Court
     
Delray Beach, Fl 3446
   
Facsimile No:
707-885-3790

 
or such other addresses as may be given by either of them to the other in
writing from time to time.


20. This Agreement shall be governed by and interpreted under the laws of the
State of Florida without regard to principals of conflicts of law.


21. All dollar amounts referred to in this Agreement are expressed in U.S.
funds.


22.
(a)
This Agreement is personal to the Executive and may not be assigned by him.




 
(b)
Upon notice to the Executive, this Agreement may be assigned to an affiliate of
the Company, provided that notwithstanding such assignment, the Company
continues to guarantee the performance by such assignee of its obligations
hereunder. This Agreement shall not otherwise be assigned by Company and such
restriction shall include any assignment by operation of law.




 
(c)
Except as aforesaid, this Agreement shall endure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns,
including, in the case of the Executive, his heirs, executors, administrators
and legal personnel representatives.



23. Time shall be of the essence of this Agreement and of every part hereof.


24. The parties acknowledge and agree that, except to the extent the context
clearly requires otherwise, the representations, warranties and covenants set
forth herein shall survive the termination or expiration of this Agreement.


25. The parties acknowledge that each of them has read and understood this
Agreement, and that each of them has been given the opportunity to obtain
independent legal advice in connection with this Agreement and its terms.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.
 

        Next1 Interactive, Inc.  
   
   
    By:   /s/ William Kerby   William Kerby         /s/ William Forhan /s/
Teresa McWilliams 

--------------------------------------------------------------------------------

Witness

--------------------------------------------------------------------------------

Teresa McWilliams

 


--------------------------------------------------------------------------------


 
EXHIBIT A
 
To the Employment Agreement Dated the 3rd day of June, 2008
by and between
Extraordinary Vacations Group, Inc. and Teresa McWilliams






The Executive’s initial responsibilities are as follows:
 
Duties: Oversee and report on all financial transactions of the Next1
Interactive, Inc.(Next1), its subsidiaries or any other business entity related
to Next1 or its successor company in conformance with generally accepted
accounting principles.


Fulfill all reporting requirements for internal and external purposes in a
public or private environment including fulfilling requirements according to
Sarbanes-Oxley and providing financial statements internally for management
purposes.


Use best practices in cash flow management, accounts receivable, accounts
payable, budgeting and financial forecasting as well as systems development.



--------------------------------------------------------------------------------

